 



(EXHIBIT 10.1)
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
          THIS AMENDMENT (this “Amendment”) is entered into as of November 17,
2006, by and among:
     (a) Rock-Tenn Financial, Inc., a Delaware corporation (“Borrower”),
     (b) Rock-Tenn Converting Company, a Georgia corporation (“Converting”), as
initial Servicer (the Servicer together with Borrower, the “Loan Parties” and
each, a “Loan Party”),
     (c) Variable Funding Capital Company LLC, a Delaware limited liability
company, as assignee of Blue Ridge Asset Funding Corporation (“VFCC” or a
“Conduit”), and Wachovia Bank, National Association, in its capacity as
liquidity provider to VFCC (together with its successor, “Wachovia” and together
with VFCC, the “VFCC Group” or a “Conduit Group”),
     (d) Three Pillars Funding LLC, a Delaware limited liability company (“TPF”
or a “Conduit”), and SunTrust Bank, in its capacity as liquidity provider to TPF
(together with its successor, “SunTrust” and together with TPF, the “TPF Group”
or a “Conduit Group”),
     (e) Wachovia Bank, National Association, in its capacity as agent for the
VFCC Group (together with its successors and assigns in such capacity, the “VFCC
Agent” or a “Co-Agent”), and SunTrust Capital Markets, Inc., in its capacity as
agent for the TPF Group (together with its successors and assigns in such
capacity, the “TPF Agent” or a “Co-Agent”), and
     (f) Wachovia Bank, National Association, in it capacity as administrative
agent for the Lenders hereunder or any successor administrative agent hereunder
(together with its successors and assigns hereunder, the “Administrative Agent”
and together with the Co-Agents, the “Agents”),
with respect to that certain Amended and Restated Credit and Security Agreement
dated as of September 30, 2005, by and among the parties (the “Existing
Agreement”), as amended. The Existing Agreement as amended hereby is sometimes
hereinafter referred to as the “Agreement.”
          Unless otherwise indicated, capitalized terms used in this Amendment
are used with the meanings attributed thereto in the Existing Agreement.
W I T N E S S E T H :
     WHEREAS, the parties wish to modify the Existing Agreement as hereinafter
set forth;
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



          1. Amendments to Existing Agreement. Subject to the terms and
conditions hereinafter set forth, the parties hereby agree as follows:
          1.1. The definitions of “Default Horizon Ratio,” “Dilution Horizon
Ratio,” “Eligible Receivable” and “Required Reserve Factor Floor” in Exhibit I
to the Existing Agreement are hereby amended and restated in their entirety to
read, respectively, as follows:
     “Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed
as a decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the 3 Calculation Periods ending on such Cut-Off Date, by
(ii) the Net Pool Balance as of such Cut-off Date.
     “Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed
as a decimal), computed by dividing (i) the aggregate sales generated by the
Originators during the Calculation Period ending on such Cut-Off Date, by
(ii) the Net Pool Balance as of such Cut-Off Date.
     “Eligible Receivable” means, at any time, a Receivable:

  a.   the Obligor of which (a) if a natural person, is a resident of the United
States or Canada or, if a corporation or other business organization, is
organized under the laws of the United States, Canada or any political
subdivision of the United States or Canada and has its chief executive office in
the United States or Canada; (b) is not an Affiliate of any of the parties
hereto; and (c) is not a government or a governmental subdivision or agency;
provided, that in no event may the amount of Canadian Receivables that are
included as Eligible Receivables exceed 4% of total Receivables at any time,    
b.   which is not a Delinquent Receivable or a Defaulted Receivable,     c.  
which is not owing from an Obligor as to which more than 50% of the aggregate
Outstanding Balance of all Receivables owing from such Obligor are Defaulted
Receivables,     d.   which has not had its payment terms extended more than
once,     e.   which is an “account” within the meaning of Article 9 of the UCC
of all applicable jurisdictions,     f.   which is denominated and payable only
in United States dollars in the United States,

2



--------------------------------------------------------------------------------



 



  g.   which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim or other defense; provided, however,
that if such dispute, offset, counterclaim or defense affects only a portion of
the Outstanding Balance of such Receivable then such Receivable may be deemed an
Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected;     h.   which arises under a Contract which (A) does
not require the Obligor under such Contract to consent to the transfer, sale,
pledge or assignment of the rights and duties of the applicable Originator or
any of its assignees under such Contract and (B) does not contain a
confidentiality provision that purports to restrict the ability of any Lender to
exercise its rights under this Agreement, including, without limitation, its
right to review the Contract,     i.   which arises under a Contract that
contains an obligation to pay a specified sum of money, contingent only upon the
sale of goods or the provision of services by the applicable Originator;
provided, however, that Receivables with an aggregate Outstanding Balance of up
to 5% of the Outstanding Balance of all Eligible Receivables may also be subject
to bill-and-hold arrangements and accordingly, may also be contingent upon
shipment of such goods at a future date,     j.   which, together with the
Contract related thereto, does not contravene any law, rule or regulation
applicable thereto (including, without limitation, any law, rule and regulation
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no part of the Contract related thereto is in violation of any such
law, rule or regulation,     k.   which satisfies all applicable requirements of
the Credit and Collection Policy,     l.   which was generated in the ordinary
course of the applicable Originator’s business,     m.   which arises solely
from the sale of goods or the provision of services to the related Obligor by
the applicable Originator, and not by any other Person (in whole or in part),  
  n.   which is not subject to any dispute, counterclaim, right of rescission,
set-off, counterclaim or any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against the applicable
Originator or any other Adverse Claim, and the Obligor thereon holds no right as
against such Originator to cause such

3



--------------------------------------------------------------------------------



 



      Originator to repurchase the goods or merchandise the sale of which shall
have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract); provided, however, that if such dispute,
offset, counterclaim or defense affects only a portion of the Outstanding
Balance of such Receivable, then such Receivable may be deemed an Eligible
Receivable to the extent of the portion of such Outstanding Balance which is not
so affected, and provided, further, that Receivables of any Obligor which has
any accounts payable by the applicable Originator or by a wholly-owned
Subsidiary of such Originator (thus giving rise to a potential offset against
such Receivables) may be treated as Eligible Receivables to the extent that the
Obligor of such Receivables has agreed pursuant to a written agreement in form
and substance satisfactory to the Administrative Agent, that such Receivables
shall not be subject to such offset,     o.   as to which the applicable
Originator has satisfied and fully performed all obligations on its part with
respect to such Receivable required to be fulfilled by it, and no further action
is required to be performed by any Person with respect thereto other than
payment thereon by the applicable Obligor,     p.   as to which each of the
representations and warranties contained in Sections 5.1(i), (j), (r), (s),
(t) and (u) is true and correct, and     q.   all right, title and interest to
and in which has been validly transferred by the applicable Originator directly
to Borrower under and in accordance with the Receivables Sale Agreement, and
Borrower has good and marketable title thereto free and clear of any Adverse
Claim.

     “Required Reserve Factor Floor” means, for any Calculation Period, the sum
(expressed as a percentage) of (a) 25% plus (b) the product of the Adjusted
Dilution Ratio and the Dilution Horizon Ratio, in each case, as of the
immediately preceding Cut-Off Date.
          2. Conditions Precedent. This Amendment shall become effective as of
the date first above written upon (a) receipt by the Administrative Agent of a
counterpart hereof duly executed by each of the parties hereto, (b) receipt by
each of the Co-Agents of a fully-earned and non-refundable amendment fee of
$12,500 each in immediately available funds, and (c) receipt by the
Administrative Agent of a fully earned and non-refundable agent’s fee in
immediately available funds in such amount as the Administrative Agent and
Borrower may agree upon in writing.

4



--------------------------------------------------------------------------------



 



          3. Miscellaneous.
          3.1. Except as expressly amended hereby, the Existing Agreement shall
remain unaltered and in full force and effect, and each of the parties hereby
ratifies and confirms each of the Transaction Documents to which it is a party.
          3.2. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF GEORGIA WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICTS OF LAW.
          3.3. EACH OF THE COMPANIES HEREBY ACKNOWLEDGES AND AGREES THAT:
          3.3.1. IT IRREVOCABLY (i) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION,
FIRST, OF ANY UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION
IS NOT AVAILABLE, OF ANY GEORGIA STATE COURT, IN EITHER CASE SITTING IN FULTON
COUNTY, GEORGIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE
AGREEMENTS, AND (ii) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF AN ACTION OR PROCEEDING
IN SUCH COURTS.
          3.3.2. TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM THE JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION,
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN
CONNECTION WITH THE EXISTING AGREEMENT (OR EXISTING AGREEMENTS) TO WHICH IT IS A
PARTY.
          3.4. This Amendment may be executed in any number of counterparts and
by the different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Amendment.
<Signature pages follow>

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first above written.
ROCK-TENN FINANCIAL, INC., as Borrower

         
By:
  /s/ JUSTIN MARTORANA
 
   
Name:
  Justin Martorana    
Title:
  Treasurer    

ROCK-TENN CONVERTING COMPANY, as Servicer

         
By:
  /s/ GREGORY L. KING
 
   
Name:
  Gregory L. King    
Title:
  Vice President, Treasurer & Assistant Secretary    

6



--------------------------------------------------------------------------------



 



VARIABLE FUNDING CAPITAL COMPANY LLC
BY:   WACHOVIA CAPITAL MARKETS, LLC, ITS ATTORNEY-IN-FACT

         
By:
  /s/ DOUGLAS R. WILSON, SR.
 
   
Name:
  Douglas R. Wilson, Sr.    
Title:
  Vice President    

7



--------------------------------------------------------------------------------



 



WACHOVIA BANK, NATIONAL ASSOCIATION, as VFCC Agent, a Liquidity Bank and as
Administrative Agent

         
By:
  /s/ ELIZABETH R. WAGNER
 
   
Name:
  Elizabeth R. Wagner    
Title:
  Managing Director    

8



--------------------------------------------------------------------------------



 



THREE PILLARS FUNDING LLC

         
By:
  /s/ DORIS J. HEARN
 
   
Name:
  Doris J. Hearn    
Title:
  Vice President    

9



--------------------------------------------------------------------------------



 



SUNTRUST CAPITAL MARKETS, INC., as TPF Agent

         
By:
  /s/ MICHAEL G. MAZA
 
   
Name:
  Michael G. Maza    
Title:
  Managing Director    

SUNTRUST BANK, as TPF Liquidity Bank

         
By:
  /s/ STACY M. LEWIS
 
   
Name:
  Stacy M. Lewis    
Title:
  Vice President    

10